UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund February 28, 2015 (Unaudited) Common Stocks97.4% Shares Value ($) Automobiles & Components1.5% Dana Holding 57,430 1,254,846 Gentherm 30,300 a 1,407,435 Modine Manufacturing 144,400 a 1,871,424 Motorcar Parts of America 59,300 a 1,556,625 Remy International 92,873 2,124,006 Superior Industries International 83,050 1,612,831 Thor Industries 13,977 861,822 Winnebago Industries 66,130 1,534,877 Banks13.1% Atlantic Coast Financial 164,440 a,b 665,982 Banc of California 40,480 442,042 Bancorp 106,700 a 996,578 Bank of Hawaii 50,080 b 3,017,821 BankUnited 121,417 3,935,125 BBCN Bancorp 109,769 1,509,324 BofI Holding 18,400 a 1,626,560 Boston Private Financial Holdings 90,300 1,133,265 Bryn Mawr Bank 50,990 1,526,641 Centerstate Banks 93,910 1,101,564 City Holding 35,350 b 1,631,402 Columbia Banking System 229,101 6,456,066 Commerce Bancshares 24,695 1,025,336 Community Bank System 44,345 1,575,134 Customers Bancorp 72,390 a 1,602,715 CVB Financial 115,180 1,802,567 Dime Community Bancshares 105,100 1,635,356 Eagle Bancorp 88,720 a 3,295,948 East West Bancorp 54,519 2,178,034 F.N.B. 97,561 1,251,708 First Financial Bancorp 107,540 1,874,422 First Merchants 36,757 829,238 First Niagara Financial Group 484,120 4,289,304 FirstMerit 107,932 1,958,966 Great Southern Bancorp 28,790 1,077,322 Hancock Holding 34,271 1,003,112 Heritage Financial 53,168 857,068 Heritage Financial Group 43,249 1,119,717 Home Loan Servicing Solutions 66,600 b 1,226,106 Huntington Bancshares 203,580 2,227,165 IBERIABANK 100,001 6,312,063 Independent Bank 112,604 4,709,099 Investors bancorp 80,008 918,492 Lakeland Financial 46,360 1,809,894 MB Financial 147,106 4,588,236 PacWest Bancorp 96,305 4,414,140 Park Sterling 80,537 547,652 Popular 42,100 a 1,452,871 Radian Group 78,700 b 1,244,247 Signature Bank 10,120 a 1,248,302 South State 25,919 1,750,310 Southside Bancshares 61,140 1,755,329 Sterling Bancorp 72,980 1,001,286 Stock Yards Bancorp 21,110 700,852 TCF Financial 88,850 1,394,057 Texas Capital Bancshares 47,770 a 2,217,961 TriCo Bancshares 56,440 1,348,916 TrustCo Bank 267,153 1,805,954 Trustmark 56,152 1,294,304 Umpqua Holdings 74,150 1,226,441 Union Bankshares 33,354 729,452 United Financial Bancorp 68,125 844,069 Westamerica Bancorporation 28,500 b 1,227,495 Wilshire Bancorp 182,840 1,738,808 Wintrust Financial 31,300 1,473,917 WSFS Financial 25,010 1,944,277 Capital Goods12.4% A.O. Smith 65,367 4,120,082 AAON 69,990 1,575,475 AeroVironment 20,150 a 552,312 Albany International, Cl. A 42,580 1,605,692 Allied Motion Technologies 18,348 511,175 Beacon Roofing Supply 28,820 a 865,176 Briggs & Stratton 91,220 1,901,025 Carlisle 11,330 1,054,483 Chart Industries 23,230 a 811,656 Chicago Bridge & Iron Co. 30,140 b 1,391,262 CLARCOR 12,300 809,463 Columbus McKinnon 30,390 807,158 DigitalGlobe 96,700 a 3,215,275 DXP Enterprises 27,100 a 1,241,180 EnerSys 24,419 1,594,561 Exelis 24,000 580,800 Franklin Electric 22,800 831,744 FreightCar America 37,168 1,163,358 GenCorp 56,300 a 1,086,590 Generac Holdings 21,100 a 1,040,019 Gibraltar Industries 51,086 a 748,921 Global Brass & Copper Holdings 46,980 659,599 Graco 31,300 2,371,914 GrafTech International 150,337 a 586,314 Granite Construction 22,760 753,811 H&E Equipment Services 47,800 1,170,144 Harsco 248,065 4,090,592 Hexcel 135,368 6,440,810 Hillenbrand 141,886 4,497,786 ITT 24,630 1,011,554 KBR 101,340 1,650,829 KEYW Holding 90,730 a,b 792,073 Lawson Products 34,950 a 954,135 LSI Industries 48,815 384,174 Lydall 22,691 a 722,935 Manitowoc 58,750 1,300,137 Meritor 71,210 a 1,017,591 Mueller Water Products, Cl. A 374,600 3,431,336 National Presto Industries 9,860 b 597,910 Orion Marine Group 63,443 a 647,119 Owens Corning 38,200 1,515,012 Ply Gem Holdings 148,290 a,b 2,036,022 Quanex Building Products 41,290 808,871 RBC Bearings 21,400 1,327,870 Regal-Beloit 70,748 5,514,099 Spirit Aerosystems Holdings, Cl. A 60,810 a 2,992,460 Standex International 29,780 2,159,050 Sun Hydraulics 30,400 1,176,480 Teledyne Technologies 18,640 a 1,879,471 The Greenbrier Companies 14,900 b 875,673 TriMas 160,045 a 4,794,949 Trinity Industries 38,200 1,284,284 Triumph Group 39,842 2,382,153 Tutor Perini 149,770 a 3,485,148 Twin Disc 30,580 562,366 Wabash National 221,760 a 3,248,784 Waddell & Reed Financial, Cl. A 16,030 792,844 Woodward 38,831 1,885,245 Commercial & Professional Services6.6% ABM Industries 156,797 4,874,819 Acacia Research 67,550 847,077 ACCO Brands 94,044 a 715,675 Brady, Cl. A 21,790 587,458 CBIZ 133,761 a 1,182,447 CDI 49,663 913,799 Civeo 102,005 401,900 Clean Harbors 27,700 a,b 1,542,613 Corporate Executive Board 31,700 2,479,257 Covanta Holding 159,340 3,452,898 Deluxe 31,690 2,108,969 Ennis 33,227 463,517 FTI Consulting 39,071 a 1,440,548 G&K Services, Cl. A 21,000 1,511,790 Kelly Services, Cl. A 47,920 829,495 Korn/Ferry International 57,860 a 1,770,516 Matthews International, Cl. A 97,208 4,701,951 MSA Safety 89,755 4,539,808 Multi-Color 32,120 2,193,154 R.R. Donnelley & Sons 82,955 1,581,952 Steelcase, Cl. A 489,770 9,168,494 Tetra Tech 51,476 1,309,035 The Brink's Company 29,622 833,563 UniFirst 7,940 943,510 United Stationers 46,850 1,892,272 Consumer Durables & Apparel2.7% Crocs 111,292 a 1,240,906 CSS Industries 33,540 969,306 Iconix Brand Group 144,815 a,b 4,890,403 LeapFrog Enterprises 29,715 a 76,368 Libbey 35,800 1,361,474 M/I Homes 130,860 a 2,848,822 Skullcandy 117,900 a 1,227,339 Smith & Wesson Holding 68,300 a 924,099 Steven Madden 33,900 a 1,237,689 TRI Pointe Homes 46,395 a 736,753 UCP, Cl. A 58,583 a 533,105 Unifi 70,260 a 2,270,803 Vera Bradley 69,900 a 1,397,301 Wolverine World Wide 61,600 1,882,496 Consumer Services2.5% American Public Education 35,920 a 1,163,808 Bloomin' Brands 40,840 1,052,038 Bob Evans Farms 16,220 b 950,168 Capella Education 31,690 2,054,146 Cheesecake Factory 45,000 2,138,400 Darden Restaurants 14,560 931,840 DeVry Education Group 31,790 1,161,924 Graham Holdings, Cl. B 1,200 1,183,656 Interval Leisure Group 84,850 2,290,950 Jamba 81,800 a 1,238,452 LifeLock 78,900 a 1,103,022 Manchester United, Cl. A 51,760 a 827,642 Ruth's Hospitality Group 66,654 1,017,140 SeaWorld Entertainment 155,370 2,911,634 Diversified Financials5.1% Ares Capital 129,810 2,245,713 Artisan Partners Asset Management 41,600 2,017,600 Cowen Group, Cl. A 233,200 a 1,233,628 Encore Capital Group 203,800 a,b 8,145,886 Evercore Partners, Cl. A 92,693 4,748,662 Fifth Street Finance 86,880 615,110 First Cash Financial Services 55,000 a 2,647,700 FNFV Group 77,035 a 1,147,051 Gain Capital Holdings 90,877 862,423 Green Dot, Cl. A 72,700 a 1,127,577 Janus Capital Group 37,660 620,637 New Mountain Finance 73,705 b 1,097,467 PHH 141,982 a,b 3,447,323 Stifel Financial 134,756 a 7,380,586 Voya Financial 21,150 934,618 World Acceptance 27,268 a,b 2,238,975 Energy2.4% Atwood Oceanics 33,503 1,038,928 Clayton Williams Energy 7,015 a 344,156 Delek US Holdings 36,100 1,345,808 Era Group 51,300 a 1,131,678 GulfMark Offshore, Cl. A 22,413 b 368,470 Helix Energy Solutions Group 53,100 a 819,864 ION Geophysical 187,870 a 428,344 McDermott International 78,220 a,b 195,550 Newpark Resources 81,200 a 768,964 PBF Energy 37,300 1,162,641 PetroQuest Energy 180,440 a 526,885 Rex Energy 259,480 a,b 1,271,452 Rosetta Resources 27,922 a 495,057 Sanchez Energy 159,121 a,b 2,132,221 Tesco 80,822 859,138 TETRA Technologies 144,690 a 863,799 Tidewater 34,170 b 963,594 Triangle Petroleum 86,229 a,b 427,696 Ultra Petroleum 69,880 a,b 1,136,948 Whiting Petroleum 12,295 a 415,940 World Fuel Services 16,200 886,950 WPX Energy 181,990 a 1,961,852 Exchange-Traded Funds.6% iShares Russell 2000 ETF 42,327 Food & Staples Retailing.3% Andersons 22,950 1,015,996 SpartanNash 42,772 1,135,597 Village Super Market, Cl. A 22,200 613,386 Food, Beverage & Tobacco1.6% Darling Ingredients 180,940 a 3,151,975 Dean Foods 97,810 1,576,697 Lancaster Colony 43,170 3,945,738 National Beverage 72,900 a 1,633,689 Pinnacle Foods 31,020 1,126,026 TreeHouse Foods 18,900 a 1,579,284 Health Care Equipment & Services3.7% Accuray 107,690 a,b 967,056 Addus HomeCare, 28,150 a 616,485 Air Methods 21,200 a 1,123,388 Allscripts Healthcare Solutions 195,850 a 2,351,179 AmSurg 2,969 a 178,437 AngioDynamics 41,819 a 777,833 Anika Therapeutics 53,563 a 2,138,235 CorVel 11,490 a 407,091 Cynosure, Cl. A 45,200 a 1,374,984 Derma Sciences 95,860 a 759,211 HealthSouth 26,000 1,129,960 Hill-Rom Holdings 32,597 1,562,048 IPC Healthcare 7,814 a 337,877 Kindred Healthcare 230,613 4,893,608 MedAssets 126,936 a 2,438,441 Merit Medical Systems 37,516 a 735,689 Molina Healthcare 23,900 a 1,522,191 Patterson 37,600 1,882,820 PharMerica 32,922 a 823,050 Premier, Cl. A 25,720 a 942,895 Providence Service 37,800 a 1,738,800 Syneron Medical 80,310 a 947,658 Household & Personal Products.4% Elizabeth Arden 32,160 a,b 538,680 Nu Skin Enterprises, Cl. A 22,588 b 1,223,818 WD-40 19,400 1,575,280 Insurance5.0% American Equity Investment Life Holding 93,054 2,651,108 American Financial Group 17,330 1,091,790 American National Insurance 3,679 385,375 Argo Group International Holdings 8,375 401,265 Assurant 17,240 1,056,295 Endurance Specialty Holdings 28,500 1,811,745 FBL Financial Group, Cl. A 7,292 421,769 Federated National Holding Company 19,400 561,242 First American Financial 140,191 4,910,891 FNF Group 30,910 1,135,015 Greenlight Capital Re, Cl. A 41,700 a,b 1,364,841 HCC Insurance Holdings 26,130 1,460,144 Horace Mann Educators 130,950 4,220,518 Infinity Property & Casualty 14,300 1,108,965 Kemper 17,200 632,960 Maiden Holdings 114,100 1,632,771 Primerica 94,440 4,980,766 RLI 50,600 2,448,534 Stewart Information Services 81,861 3,080,429 Symetra Financial 54,510 1,230,836 The Hanover Insurance Group 22,602 1,587,564 Validus Holdings 34,400 1,432,416 Materials6.5% American Vanguard 151,290 1,705,038 AptarGroup 17,630 1,161,288 Avery Dennison 66,820 3,578,211 AZZ 26,780 1,216,348 Balchem 18,400 1,084,128 Chemtura 80,140 a,b 2,103,675 Cliffs Natural Resources 353,850 b 2,420,334 Crown Holdings 51,210 a 2,714,130 Cytec Industries 121,801 6,398,206 Ferro 281,150 a 3,584,662 FutureFuel 72,200 888,060 Glatfelter 64,100 1,570,450 Greif, Cl. A 26,503 1,166,132 Haynes International 16,500 666,270 Intrepid Potash 131,230 a 1,852,968 Kaiser Aluminum 48,887 3,693,412 Koppers Holdings 75,964 1,224,540 Kraton Performance Polymers 39,480 a 796,706 LSB Industries 49,659 a 1,866,185 Materion 41,150 1,506,913 Mercer International 92,825 a 1,324,613 Nevsun Resources 235,350 840,199 Olympic Steel 29,775 449,305 PolyOne 144,079 5,725,699 RPM International 4,785 241,882 Sealed Air 23,400 1,102,842 Sonoco Products 22,805 1,067,958 Media1.5% Cinemark Holdings 51,900 2,113,368 E.W. Scripps, Cl. A 66,300 a 1,528,878 Media General 71,174 a 1,061,197 Meredith 84,578 4,536,764 New Media Investment Group 56,341 1,391,623 World Wrestling Entertainment, Cl. A 78,900 b 1,297,116 Pharmaceuticals, Biotech & Life Sciences2.2% Affymetrix 100,770 a,b 1,179,009 Auspex Pharmaceuticals 4,610 309,976 BioDelivery Sciences International 25,780 a,b 386,571 Cambrex 78,960 a 2,704,380 Charles River Laboratories International 99,844 a 7,655,040 Conatus Pharmaceuticals 28,070 a,b 178,525 Concert Pharmaceuticals 60,778 874,595 Flamel Technologies, ADR 172,494 a 2,699,531 Horizon Pharma 41,479 a 851,564 PDL BioPharma 70,035 b 488,844 Real Estate2.8% Altisource Portfolio Solutions 12,900 a,b 259,806 AV Homes 55,520 a 840,573 Chatham Lodging Trust 34,600 c 1,004,092 Corporate Office Properties Trust 160,124 c 4,707,646 First Potomac Realty Trust 74,461 c 889,809 Hersha Hospitality Trust 286,324 c 1,921,234 iStar Financial 144,028 a,c 1,908,371 LaSalle Hotel Properties 56,852 c 2,212,680 Lexington Realty Trust 134,400 c 1,455,552 Medical Properties Trust 102,975 c 1,559,042 New Senior Investment Group 128,189 2,158,703 Newcastle Investment 225,550 1,091,662 Outfront Media 38,625 1,156,819 Ramco-Gershenson Properties Trust 43,735 c 818,719 Retailing4.2% ANN 104,294 a 3,745,198 Ascena Retail Group 78,358 a 1,049,997 Big Lots 65,750 3,136,932 CST Brands 20,410 849,668 DSW, Cl. A 54,573 2,056,856 Express 70,565 a 975,208 Finish Line, Cl. A 43,549 1,066,080 GameStop, Cl. A 30,290 b 1,119,821 Genesco 26,879 a 1,973,725 GNC Holdings, Cl. A 45,820 2,203,484 Haverty Furniture 53,470 1,232,484 Lithia Motors, Cl. A 48,892 4,618,338 New York & Co. 61,280 a 137,267 Office Depot 108,888 a 1,020,281 Outerwall 35,385 b 2,283,040 Select Comfort 43,636 a 1,400,716 Shutterfly 29,800 a 1,430,698 Sonic Automotive, Cl. A 65,720 1,625,256 The Children's Place 27,200 1,550,128 Semiconductors & Semiconductor Equipment3.6% ANADIGICS 729,146 a 867,684 Applied Micro Circuits 116,185 a 632,046 Axcelis Technologies 677,655 a 1,897,434 Brooks Automation 47,940 575,280 Cabot Microelectronics 46,910 a 2,430,407 CEVA 31,530 a 627,762 ChipMOS Technologies 41,700 976,614 FormFactor 113,150 a 1,111,133 Freescale Semiconductor 61,720 a 2,228,709 Integrated Silicon Solution 41,146 676,440 MA-COM Technology Solutions Holdings 16,600 a 559,752 Mellanox Technologies 25,090 a 1,195,288 Microsemi 170,042 a 5,482,154 Rambus 153,280 a 1,839,360 Rudolph Technologies 33,000 a 406,890 Spansion, Cl. A 36,860 a 1,329,909 Teradyne 100,205 1,935,960 Ultratech 97,890 a 1,765,936 Veeco Instruments 24,300 a 740,907 Xcerra 118,757 a 1,078,314 Software & Services6.3% Acxiom 68,000 a 1,360,000 American Software, Cl. A 150,393 1,449,789 AVG Technologies 63,100 a 1,424,167 Avid Technology 39,200 a 614,656 Bankrate 72,930 a 930,587 Booz Allen Hamilton Holdings 169,769 5,052,325 Cadence Design Systems 68,610 a 1,259,337 Cass Information Systems 43,468 2,182,094 Computer Services 28,343 1,149,309 Comverse 84,363 a 1,513,473 Convergys 130,200 2,909,970 CoreLogic 80,030 a 2,668,200 Covisint 155,300 a 388,250 DST Systems 11,190 1,189,385 Epiq Systems 57,900 1,019,040 ExlService Holdings 66,380 a 2,316,662 FalconStor Software 570,929 a 919,196 Gigamon 37,300 a 748,238 Heartland Payment Systems 26,100 1,279,683 Jack Henry & Associates 39,400 2,580,700 Lionbridge Technologies 113,970 a 641,651 MoneyGram International 65,560 a 556,932 Monotype Imaging Holdings 42,800 1,370,028 NeuStar, Cl. A 36,100 a,b 957,372 Nuance Communications 110,550 a 1,580,865 Rovi 112,590 a 2,801,239 SeaChange International 110,520 a 834,426 Silver Spring Networks 72,700 a 715,368 SS&C Technologies Holdings 6,100 370,148 Syntel 46,400 a 2,292,160 Unwired Planet 548,255 a 422,156 VeriFone Systems 29,960 a 1,054,292 Verint Systems 59,468 a 3,620,123 Technology Hardware & Equipment7.9% ADTRAN 28,194 607,017 Anixter International 78,493 a 6,192,313 ARRIS Group 77,880 a 2,288,114 Aviat Networks 540,908 a 686,953 Avnet 24,120 1,104,937 Badger Meter 33,625 1,963,700 Bel Fuse, Cl. B 43,120 823,161 Belden 65,529 5,817,665 Black Box 40,399 888,374 Brocade Communications Systems 182,900 2,266,131 Ceragon Networks 87,630 a,b 105,156 Ciena 78,530 a,b 1,642,848 Cognex 30,800 a 1,376,452 CTS 39,130 683,210 Dolby Laboratories, Cl. A 21,810 882,651 GSI Group 21,030 a 276,545 Harmonic 122,500 a 956,725 II-VI 67,930 a 1,188,096 Infinera 122,820 a 2,094,081 Ingram Micro, Cl. A 74,691 a 1,845,615 InvenSense 47,800 a,b 796,826 Itron 29,130 a 1,062,662 JDS Uniphase 92,700 a 1,276,479 Kimball Electronics 33,970 425,304 Knowles 44,128 a 845,051 Lexmark International, Cl. A 59,020 2,517,793 Littelfuse 46,755 4,690,462 LRAD 99,945 a 264,854 Maxwell Technologies 54,700 a,b 412,438 Mercury Systems 95,290 a 1,621,836 Methode Electronics 37,300 1,450,597 OSI Systems 8,710 a 631,214 Park Electrochemical 61,497 1,335,100 Plantronics 9,560 482,206 Plexus 20,750 a 835,188 QLogic 45,394 a 681,364 Quantum 653,529 a 1,065,252 ScanSource 36,438 a 1,324,886 SYNNEX 25,080 1,912,350 Vishay Intertechnology 343,982 b 4,898,304 Vishay Precision Group 30,010 a 445,649 Telecommunication Services.6% FairPoint Communications 64,800 a,b 1,095,768 Sonus Networks 108,276 a 1,847,189 Telephone & Data Systems 20,440 519,994 US Cellular 13,940 a 528,744 Vonage Holdings 187,100 a 849,434 Transportation1.5% Air Transport Services Group 103,988 a 934,852 Celadon Group 54,300 1,425,375 Danaos 105,701 a,b 664,859 JetBlue Airways 49,600 a 852,624 Landstar System 25,550 1,794,121 Quality Distribution 69,400 a 762,706 Ryder System 22,270 2,093,157 SkyWest 29,918 437,401 Swift Transportation 38,910 a 1,100,375 Werner Enterprises 67,340 2,159,594 Utilities2.4% ALLETE 88,510 4,853,888 Atlantic Power 102,600 297,540 Dynegy 53,020 a 1,477,667 New Jersey Resources 39,680 2,483,174 NorthWestern 24,000 1,300,560 Ormat Technologies 40,350 1,375,935 PNM Resources 47,300 1,350,415 Portland General Electric 106,261 3,962,473 Questar 79,300 1,854,034 Total Common Stocks (cost $660,718,683) Investment of Cash Collateral for Securities Loaned3.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $23,749,446) 23,749,446 d Total Investments (cost $684,468,129) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts ETFExchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2015, the value of the fund's securities on loan was $24,352,817 and the value of the collateral held by the fund was $25,453,502, consisting of cash collateral of $23,749,446 and U.S. Government and Agency securities valued at $1,704,056. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $116,794,281 of which $144,177,342 related to appreciated investment securities and $27,383,061 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 13.1 Capital Goods 12.4 Technology Hardware & Equipment 7.9 Commercial & Professional Services 6.6 Materials 6.5 Software & Services 6.3 Diversified Financials 5.1 Insurance 5.0 Retailing 4.2 Health Care Equipment & Services 3.7 Semiconductors & Semiconductor Equipment 3.6 Money Market Investment 3.0 Real Estate 2.8 Consumer Durables & Apparel 2.7 Consumer Services 2.5 Energy 2.4 Utilities 2.4 Pharmaceuticals, Biotech & Life Sciences 2.2 Food, Beverage & Tobacco 1.6 Automobiles & Components 1.5 Media 1.5 Transportation 1.5 Exchange-Traded Funds .6 Telecommunication Services .6 Household & Personal Products .4 Food & Staples Retailing .3 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 761,081,665 - - Equity Securities - Foreign Common Stocks+ 11,242,855 - - Exchange-Traded Funds 5,188,444 - - Mutual Funds 23,749,446 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund February 28, 2015 (Unaudited) Common Stocks99.1% Shares Value ($) Capital Goods15.2% Boeing 116,500 17,574,025 Donaldson 404,100 14,967,864 Emerson Electric 242,700 14,057,184 Fastenal 327,400 a 13,603,470 Flowserve 203,800 12,662,094 MSC Industrial Direct, Cl. A 175,800 12,831,642 Precision Castparts 68,360 14,786,268 W.W. Grainger 64,100 15,185,931 Consumer Durables & Apparel4.1% DSW, Cl. A 424,300 15,991,867 NIKE, Cl. B 157,100 15,257,552 Consumer Services5.5% McDonald's 170,600 16,872,340 Panera Bread, Cl. A 43,300 b 6,989,919 Starbucks 192,200 17,967,817 Energy7.2% Apache 157,100 10,343,464 EOG Resources 149,620 13,423,906 Halliburton 114,300 4,908,042 Occidental Petroleum 165,500 12,889,140 Schlumberger 162,050 13,638,128 Food & Staples Retailing1.9% Wal-Mart Stores 170,600 Food, Beverage & Tobacco1.0% Coca-Cola 176,900 Health Care Equipment & Services11.1% C.R. Bard 94,550 15,992,187 Intuitive Surgical 20,200 b 10,100,000 Mettler-Toledo International 29,400 b 9,236,598 ResMed 252,300 a 16,238,028 Stryker 168,400 15,955,900 Varian Medical Systems 183,500 b 17,059,995 Household & Personal Products2.3% Colgate-Palmolive 247,200 Materials6.0% FMC 220,500 13,981,905 Monsanto 139,100 16,751,813 Praxair 117,300 15,002,670 Pharmaceuticals, Biotech & Life Sciences8.3% Biogen Idec b Celgene b Gilead Sciences b Johnson & Johnson Retailing5.0% The TJX Companies Tractor Supply Urban Outfitters b Software & Services20.8% Adobe Systems b Automatic Data Processing Cognizant Technology Solutions, Cl. A b Google, Cl. A b Google, Cl. C b Jack Henry & Associates MasterCard, Cl. A Microsoft Oracle Paychex Teradata b Technology Hardware & Equipment6.4% Amphenol, Cl. A Cisco Systems QUALCOMM Transportation4.3% C.H. Robinson Worldwide Expeditors International of Washington Total Common Stocks (cost $517,491,908) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,464,000) c Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,018,897) c Total Investments (cost $530,974,805) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At February 28, 2015, the value of the fund's securities on loan was $20,358,911 and the value of the collateral held by the fund was $20,976,544, consisting of cash collateral of $7,018,897 and U.S. Government & Agency securities valued at $13,957,647. b Non-income producing security. c Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $238,502,249 of which $250,069,260 related to appreciated investment securities and $11,567,011 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 20.8 Capital Goods 15.2 Health Care Equipment & Services 11.1 Pharmaceuticals, Biotech & Life Sciences 8.3 Energy 7.2 Technology Hardware & Equipment 6.4 Materials 6.0 Consumer Services 5.5 Retailing 5.0 Transportation 4.3 Consumer Durables & Apparel 4.1 Household & Personal Products 2.3 Food & Staples Retailing 1.9 Money Market Investments 1.8 Food, Beverage & Tobacco 1.0 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 755,994,157 - - Mutual Funds 13,482,897 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund February 28, 2015 (Unaudited) Common Stocks97.4% Shares Value ($) Australia1.9% CSL 505,500 Canada1.2% Suncor Energy 789,500 China2.5% China Shenhua Energy, Cl. H 6,460,500 16,909,687 CNOOC 22,058,000 31,682,885 Denmark2.0% Novo Nordisk, Cl. B 803,200 France4.7% Essilor International 247,500 28,928,823 Hermes International 594 191,670 L'Oreal 211,700 38,437,283 LVMH Moet Hennessy Louis Vuitton 125,400 22,999,776 Hong Kong6.4% AIA Group 6,186,600 36,413,818 China Mobile 2,842,500 38,629,091 CLP Holdings 1,301,000 11,700,244 Hong Kong & China Gas 16,095,177 36,316,769 Japan9.4% Denso 512,700 24,078,149 FANUC 215,100 41,257,843 Honda Motor 825,400 27,251,137 Keyence 46,457 23,728,507 Komatsu 1,357,500 28,250,752 Shin-Etsu Chemical 544,300 37,324,079 Singapore1.8% DBS Group Holdings 2,394,369 Spain2.1% Inditex 1,271,500 Sweden1.9% Hennes & Mauritz, Cl. B 861,000 Switzerland10.2% Nestle 503,500 a 39,293,439 Novartis 431,700 a 44,127,723 Roche Holding 128,700 a 34,937,389 SGS 7,800 a 15,782,451 Swatch Group-BR 42,200 19,233,125 Syngenta 122,500 a 43,148,372 Taiwan2.3% Taiwan Semiconductor Manufacturing, ADR 1,778,600 United Kingdom6.1% BG Group 2,638,600 39,025,192 HSBC Holdings 1,109,987 9,892,941 Reckitt Benckiser Group 435,700 39,417,689 Standard Chartered 1,955,500 29,918,338 United States44.9% Adobe Systems 526,100 a 41,614,510 Amphenol, Cl. A 405,600 22,900,176 Automatic Data Processing 459,800 40,848,632 C.R. Bard 125,200 21,176,328 Cisco Systems 1,318,900 38,920,739 Cognizant Technology Solutions, Cl. A 336,564 a 21,030,201 Colgate-Palmolive 565,100 40,020,382 EOG Resources 405,800 36,408,376 Fastenal 381,900 15,867,945 Gilead Sciences 358,500 a 37,115,505 Google, Cl. A 35,400 a 19,917,102 Google, Cl. C 35,400 a 19,767,360 Intuitive Surgical 50,400 a 25,200,000 Johnson & Johnson 354,100 36,298,791 MasterCard, Cl. A 485,300 43,740,089 Microsoft 801,300 35,137,005 NIKE, Cl. B 412,600 40,071,712 Oracle 855,200 37,474,864 Praxair 303,400 38,804,860 Precision Castparts 165,200 35,732,760 QUALCOMM 498,300 36,131,733 Schlumberger 379,500 31,938,720 Stryker 394,900 37,416,775 The TJX Companies 583,800 40,072,032 W.W. Grainger 160,300 37,976,673 Wal-Mart Stores 417,800 35,065,954 Total Common Stocks (cost $1,432,738,150) Other Investment2.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $51,410,000) 51,410,000 b Total Investments (cost $1,484,148,150) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts BR- Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $446,976,154 of which $493,243,798 related to appreciated investment securities and $46,267,644 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 22.0 Health Care 17.6 Consumer Discretionary 13.0 Consumer Staples 10.0 Energy 9.3 Industrial 9.1 Materials 6.2 Financial 5.7 Money Market Investment 2.7 Utilities 2.5 Telecommunications 2.0 † Based on net assets. The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 866,649,224 - - Equity Securities - Foreign Common Stocks+ 1,013,065,080 - - Mutual Funds 51,410,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund February 28, 2015 (Unaudited) Common Stocks95.6% Shares Value ($) Australia4.2% Cochlear 356,600 25,195,368 CSL 926,500 66,778,948 Woolworths 2,180,100 52,315,585 Canada1.7% Suncor Energy 1,982,200 China2.9% China Shenhua Energy, Cl. H 13,469,000 35,253,707 CNOOC 43,963,000 63,146,009 Denmark2.3% Novo Nordisk, Cl. B 1,626,000 Finland1.8% Kone, Cl. B 1,376,000 France9.9% Air Liquide 575,000 75,991,472 Danone 963,980 67,237,610 Essilor International 507,576 59,327,581 Hermes International 981 316,546 L'Oreal 391,900 71,155,272 LVMH Moet Hennessy Louis Vuitton 360,152 66,055,944 Germany4.0% adidas 929,000 72,178,856 SAP 925,000 65,046,664 Hong Kong9.5% AIA Group 12,082,000 71,113,657 China Mobile 5,173,500 70,306,983 CLP Holdings 6,249,000 56,198,942 Hang Lung Properties 22,799,000 64,671,343 Hong Kong & China Gas 29,272,128 66,048,923 Japan18.3% Daito Trust Construction 554,500 59,957,847 Denso 1,474,600 69,252,270 FANUC 409,400 78,526,086 Honda Motor 2,043,600 67,470,831 INPEX 5,109,600 60,589,071 Keyence 140,020 71,517,007 Komatsu 2,985,900 62,139,169 Rakuten 1,806,700 30,085,236 Shin-Etsu Chemical 981,900 67,331,458 Tokio Marine Holdings 1,759,700 63,996,446 Singapore2.2% DBS Group Holdings 2,401,226 34,480,679 Oversea-Chinese Banking 5,189,502 39,906,065 Spain2.2% Inditex 2,385,000 Sweden2.2% Hennes & Mauritz, Cl. B Switzerland10.9% Kuehne + Nagel International Nestle Novartis Roche Holding SGS Swatch Group-BR Syngenta Taiwan2.1% Taiwan Semiconductor Manufacturing, ADR United Kingdom21.4% BG Group Burberry Group Compass Group Diageo Experian HSBC Holdings Intertek Group Reckitt Benckiser Group Rolls-Royce Holdings a SABMiller Smith & Nephew Standard Chartered Total Common Stocks (cost $2,804,309,567) Other Investment4.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $168,940,000) b Total Investments (cost $2,973,249,567) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts BR - Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2015, net unrealized appreciation on investments was $485,222,675 of which $624,096,972 related to appreciated investment securities and 138,874,297 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary Consumer Staples Industrial Financial Health Care Energy Information Technology Materials Money Market Investment Utilities Telecommunication Services  Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS February 28, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 3/2/2015 a ) Japanese Yen, Expiring: 3/2/2015 a ) 3/3/2015 a ) 3/4/2015 a ) Sales: Proceeds ($) British Pound, Expiring 3/2/2015 a ) ) Counterparty: a National Australia Bank The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ - - Mutual Funds - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 By: /s/ James Windels James Windels Treasurer Date: April 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
